DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over of the phone on 02/03/2022 and via email on 02/08/2022 from Christa Sanford, Reg. No. 54,503.


3.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/13/2020 and 07/16/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. they have been placed in the application file, and the information referred to therein has been considered as to the merits.


4.
Examiner’s Amendments

(Currently Amended)	A system, comprising:
one or more processors; and
one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations comprising:
	identifying a software image for a first secure boot, the software image stored in a persistent storage and comprising a kickstart software package and a system software package;
	fetching the software image, including the kickstart software package and the system software package, from the persistent storage to a memory;
	verifying one or more digital signatures associated with the software image;
	booting the kickstart software package of the software image from the memory; 
	staging the system software package in the persistent  storage;
	identifying the software image for a subsequent secure boot;
determining, based on a look-up of a filename associated with the software image, that the system software package of the software image is staged in the persistent storage;
	fetching the kickstart software package from the persistent storage;
verifying a digital signature of the kickstart software package;
	booting the kickstart software package;
	verifying hash information associated with the system software package; and
	booting the system software package from the persistent storage.	 

(Currently Amended)	The system of claim 1, wherein the operation of staging comprises:
transferring the system software package from the memory to a partition in the persistent storage; and
writing [[a]] the filename associated with the software image in a non-volatile memory.

(Currently Amended)	The system of claim 2, the operations further comprising:
storing the hash information associated with the system software package in the partition of the persistent storage.

(Cancelled)

(Cancelled)

(Currently Amended)	The system of claim 1, wherein the hash information is verified using asymmetric cryptography.

(Currently Amended)	The system of claim 1, the operations further comprising: 
creating a device mapper to establish a running context using the verified hash information associated with the system software package.


identifying a software image for a first secure boot, the software image stored in a persistent storage and comprising a kickstart software package and a system software package;
fetching the software image, including the kickstart software package and the system software package, from the persistent storage to a memory;
verifying one or more digital signatures associated with the software image;
booting the kickstart software package of the software image from the memory; 
staging the system software package in the persistent  storage;
identifying the software image for a subsequent secure boot;
determining, based on a look-up of a filename associated with the software image, that the system software package of the software image is staged in the persistent storage; 
fetching the kickstart software package from the persistent storage;
verifying a digital signature of the kickstart software package;
booting the kickstart software package;
verifying hash information associated with the system software package; and
booting the system software package from the persistent storage.

(Currently Amended)	The method of claim 8, the step of staging comprising:

writing [[a]] the filename associated with the software image in a non-volatile memory.

(Currently Amended)	The method of claim 9, further comprising:
storing the hash information associated with the system software package in the partition of the persistent storage.

(Cancelled)

(Cancelled)

(Currently Amended)	The method of claim 8, wherein the hash information is verified using asymmetric cryptography.

(Currently Amended)	The method of claim 8, further comprising: 
	creating a device mapper to establish a running context using the verified hash information associated with the system software package.




identifying a software image for a first secure boot, the software image stored in a persistent storage and comprising a kickstart software package and a system software package;
fetching the software image, including the kickstart software package and the system software package, from the persistent storage to a memory;
verifying one or more digital signatures associated with the software image;
booting the kickstart software package of the software image from the memory; 
staging the system software package in the persistent  storage;
identifying the software image for a subsequent secure boot;
determining, based on a look-up of a filename associated with the software image, that the system software package of the software image is staged in the persistent storage;
fetching the kickstart software package from the persistent storage;
verifying a digital signature of the kickstart software package;
booting the kickstart software package;
verifying hash information associated with the system software package; and
booting the system software package from the persistent storage.

(Currently Amended)	The one or more computer-readable non-transitory 
transferring the system software package from the memory to a partition in the persistent storage; and
writing [[a]] the filename associated with the software image in a non-volatile memory.

(Currently Amended)	The one or more computer-readable non-transitory storage media of claim 16, the operations further comprising:
storing the hash information associated with the system software package in the partition of the persistent storage.

(Cancelled)

(Cancelled)

20.	(Currently Amended)	The one or more computer-readable non-transitory storage media of claim 15, wherein the hash information is verified using asymmetric cryptography.


5.
Allowable Subject Matter
              Claims 1-3, 6-10, 13-17 and 20 are amended, claims 4-5, 11-12, 18-19 




According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494